Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7,10, 16-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vermillion et al (2013/02025225).
Per claim 1, 16-17, Vermilion et al discloses a roofing shingle comprising: a substrate; an asphalt coating composition on the substrate (18, par 7); and a nail zone reinforcement material (19, par 67) comprising a top surface, an opposing bottom surface (see figures 7, 11), and an adhesion promoting chemical (par 97), wherein the nail zone reinforcement material includes a woven or non-woven fabric(par 93), the woven or nonwoven fabric comprising a plurality of polymer fibers ( par 67, 72) and at least a portion of the plurality of polymer fibers includes fibers that each comprise a blend of a polymer and the adhesion promoting chemical ( par 97), the nail zone reinforcement material is disposed on the asphalt coating composition (7 for asphalt) and the adhesion promoting chemical enhances adhesion of the bottom surface of the nail zone reinforcement material to the asphalt coating composition.

Per claims 2-3, Vermilion further shows the nail zone reinforcement material comprises the woven/nonwoven fabric (par 93), and further comprises glass fibers.
Per claim 7, Vermilion further shows the nail zone reinforcement material (19, par 97) is roughened or perforated (woven…), 
Per claim 10, Vermilion further shows a shingle system comprising: at least one overlying shingle (c, figure 7) comprising at least one asphalt-coated sheet defining a headlap portion and a tab portion each having opposed upper and lower surfaces; at least one underlying shingle (74 bottom, figure 7) comprising at least one asphalt-coated sheet defining a headlap portion and a tab portion each having opposed upper and lower surfaces; the at least one overlying shingle having a bead of sealant (96) applied to the lower surface of the tab portion, the at least one underlying shingle having a nail zone reinforcement material (200, 214, figures 7-11) comprising a first adhesion promoting chemical (par 97) disposed on the upper surface of the headlap portion, the bead of sealant of the at least one overlying shingle comprising a second adhesion promoting chemical (inherently so), wherein the bead of sealant of the at least one overlying shingle contacts the nail zone reinforcement material (200, 214) of the at least one underlying shingle when the shingle system is installed, and the first adhesion promoting chemical and the second adhesion promoting chemical form a two part adhesive to enhance ad adhesion of the bead of sealant to the nail zone reinforcement material when the shingle system is installed (par 97).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermilion et al (2013/02025225) in view of Kalkanoglu et al (2011/0030761).
Vermillion et al shows all the claimed limitations except for a release tape applied to the nail zone reinforcement material.
Vermillion et al further discloses the use of release tape applied to the sealant (96) prior to use.
	Kalkanoglu et al paragraphs 106 discloses multiple well known means for applying adhesive to perform bonding between structures including the use of a release tape to cover up the adhesive of a layer before bonding to another layer.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Vermillion et al’s structures to show a release tape applied to the nail zone reinforcement material as taught by Kalkanoglu et al since it would protect the surface area of the reinforcement material against contaminants prior to use and thus enhances its bonding effectiveness when applied.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermilion et al.
Vermilion et al shows all the claimed limitations except for a second adhesion promoting chemical located on the top surface of the nail zone reinforcement material.
Vermillion et al par 97 discloses coating a surface of the material to enhance bonding with the bead and asphalt.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Vermilion et al’s structure to show a second adhesion promoting chemical located on the top surface of the nail zone reinforcement material since coating both the top and bottom surfaces of the material would enhance the bonding and attachment of the sealant to both the upper and lower surface of the material.
Claims 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermilion et al (2013/02025225) in view of Kalkanoglu et al (2011/0030761).
Vermillion et al as modified shows all the claimed limitations except for a release tape applied to the nail zone reinforcement material.
Vermillion et al further discloses the use of release tape applied to the sealant (96) prior to use.
	Kalkanoglu et al paragraphs 106 discloses multiple well known means for applying adhesive to perform bonding between structures including the use of a release tape to cover up the adhesive of a layer before bonding to another layer.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Vermillion et al’s modified structures to show a release .
Claims 14 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermilion et al (2013/02025225).
Vermillion et al as modified shows all the claimed limitations except for the second adhesion promoting chemical being different from the adhesion promoting chemical.
Vermillion et al par. 97 discloses promoting adhesion chemical being a variety of material as desired.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Vermillion et al’s structures to show the second adhesion promoting chemical being different from the adhesion promoting chemical since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, and one having ordinary skill in the art would have found it obvious to choose from any of the variety of known material taught by Vermillion et al to form the second adhesion chemical as long as the chemical provides improves bonding characteristic between the sealant and the reinforcement material.
Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive.

With respect to applicant statement to the fiber being surface treated and not showing a blend of a polymer material and the adhesion promoting chemical, examiner respectfully states that as the fibers are coated/treated, the fibers structures inherently would blend or absorb the coating to a certain degree.  It is unclear from applicant’s claimed limitation of “ each comprise of a blend…and ….the adhesion promoting chemical” the degree of “ blending” that is needed.  The reference thus shows “ blending” of the fiber and promotion chemical as claimed.  Paragraph 97 states that the “…sealant, oil….wax…to wet faster”.  It thus shows the claimed “ promotion adhesion chemical”.  
With respect to claim 10 and the “ second adhesion promoting chemical”, the reference shows the bead of sealant (96).  The bead of sealant is meant to bond with its underlying contacting surface quickly (see par 90).  The sealant is a chemical that promotes adhesion.  It is thus inherent that sealant is a second “ adhesion promoting chemical”.   The sealant “ second adhesion promoting chemical” with the first adhesion promotion chemical “ sealant, oil, wax” together 
	Applicant’s statements to claims 8, 12-14, are also not persuasive as the arguments to claims 1, 10 are not persuasive.
	With respect to claims 9, 15, applicant’s arguments are persuasive.  The rejections are hereby withdrawn.
Allowable Subject Matter
Claims 9, 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art does not show the roofing shingle comprising polyester fiber modified by NaOH whereby NaOh treatment of the polyester fabric creates carboxylic acid groups that increase adhesion between the reinforcement material and the asphalt coating in combination with other claimed limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

12/31/2021